                                                                           Page 1 of 2

            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

IVIN ROMON RICHARDSON,
     Plaintiff,

v.                                           Case No. 3:17cv921/RV/EMT

DETECTIVE PATRICK ALFRED BRADLEY,
     Defendant.
____________________________/
                                    ORDER
      This cause comes on for consideration upon the chief magistrate judge’s Report

and Recommendation dated March 25, 2019 (ECF No. 64). The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). The plaintiff has filed an objection (doc. 69), and I have made a de novo

determination of that objection.

      Having considered the Report and Recommendation, and the objection thereto,

I have determined that the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The chief magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this order.
                                                                              Page 2 of 2

       2.      Defendant’s Motion for Final Summary Judgment (ECF No. 41) is

GRANTED.

       3.      Plaintiff’s “Motion for Order to Strike Defendant’s Motion for Summary

Judgment as Legally Insufficient, to Strike Exhibits, Affidavits, Paragraps [sic]” (ECF

No. 54) is DENIED.

       4.      The clerk of court is directed to enter final judgment in favor of

Defendant and against Plaintiff and close the file.

       DONE AND ORDERED this 10th day of April 2019.



                                  /s/ Roger Vinson
                                  ROGER VINSON
                                  SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:17cv921/RV/EMT
